*259OPINION OF THE COURT
Per Curiam.
The respondent was admitted to practice law by this court on March 29, 1961. In this proceeding to discipline the respondent for professional misconduct, the petitioner moves to confirm the report of the Special Referee which sustained the two charges of misconduct and the respondent submits an affidavit in response.
The Special Referee sustained the two charges of misconduct against the respondent, finding as to charge one that the respondent neglected to perfect an appeal in a timely fashion after taking a $1,500 retainer from a client in June 1981, and that this court dismissed the appeal after the respondent failed to comply with an order of the court directing him to perfect the appeal for the January 1982 Term.
The Special Referee likewise sustained charge two which alleged that the respondent failed to cooperate with the petitioner Grievance Committee in its investigation of the complaint alluded to above.
After reviewing all of the evidence, we are in full agreement with the findings contained in the report of the Special Referee. The petitioner’s motion to confirm the Special Referee’s report is granted.
In determining an appropriate measure of discipline to be imposed, we are mindful of the mitigating circumstances advanced by the respondent at the hearing, including the serious health problems he was experiencing at the time of the misconduct. Accordingly, the respondent should be, and hereby is, censured for his misconduct.
Mollen, P. J., Mangano, Thompson, Bracken and Lawrence, JJ., concur.